DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment
The Preliminary Amendment filed 05/17/2020 has been entered.  Claims 18-40 are pending in the application.


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/386284, filed on 12/21/2016.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 18-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10577215 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because post-processing apparatus/system that processes paper after images are formed thereon having a stapler and staple refill/cartridge, binding unit, staple leg cutting mechanism with discharge unit for the cut staple leg pieces , a cut staple storage unit with cover/lid.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (US 20060017210 A1).
Regarding claims 18-19, 22-25, 27-28, 31-35, and 38-40, Sato et al. discloses an image forming/a post-processing system comprising: an image forming apparatus  (printer/copier [0042]) which forms images on paper; a post-processing apparatus which processes paper after images are formed thereon, wherein the post-processing apparatus includes a stapler (10) comprising: a staple refill assembly/storage unit (cartridge 160) in which stapled are stored; a storage unit (180) to which the staple 
and a discharge unit/passage (181/1821) configured to discharge a cut staple that is cut by the cutting unit;
a cut staple storage unit (163) which stores a cut staple that is cut by the cutting unit located on an upper/back side of the staple storage unit (“upper”/”back” arbitrary absent relative orientation structure or axis for origin/reference);
an openable lid/recovery cover (1632) that is provided in a recovery port (fig. 4) of the cut staple storage unit communicating with the discharge unit ([0057-0058, 0062-0063, 0065], figs. 4-6 and 27);
a partition configured to divide the staple storage unit and the cut staple storage unit [0002],
and the cut staple storage unit communicate with each other to guide the cut staple to the cut staple storage unit (182/185).
Regarding claims 20, 26, 29, and 36, Sato et al. discloses spring cover 1632 which removably covers the discarding port 1631 with hinge mechanism 1632a ([0057-0058, 0062-0063, 0065], figs. 4-6 and 27).
Regarding claims 21, 30, and 37, Sato et al. discloses the cut staple storage unit/cartridge is attachable to and detachable from the stapler ([0011-0012, 0057-0058, 0064, 0066, 0153, 0163, 0117], claim 1, figs. 1-6 and 27) and the cut staple storage unit is attached and detached by a rotation operation with a shaft (hinge mechanism 1632a) as a fulcrum [0063-0065, 0091] and the openable lid (1632) is provided in a discharge port (1631) of the discharge unit (163/181/1821) communicating with the cut staple storage unit the openable lid is provided in the cut staple storage unit, a regulating unit (7) which regulates that the cut staple storage unit is mounted to the discharge unit in a state where the lid is opened [0085, 0117], a lid detection unit which detects whether the lid is opened or closed wherein the lid detection unit detects whether the cut staple storage unit is present or absent (also counts, [0091, 0114-0117, 0136] and when the cut staple stored in the cut staple storage unit is discharged from the cut staple storage unit, the cut staple storage unit is capable of being attached to the stapler wherein the staple cartridge is provided to be detachable firm the stapler, and the cut staple storage unit is attached and detached 

Conclusion                                                                                                                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROBERT F LONG/Primary Examiner, Art Unit 3731